i          i      i                                                                    i       i      i




                                   MEMORANDUM OPINION

                                          No. 04-10-00530-CR

                                         Shelvan CROCKETT,
                                               Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                       From the County Court at Law No. 7, Bexar County, Texas
                                       Trial Court No. 306501
                             Honorable Monica Guerrero, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 6, 2010

DISMISSED FOR LACK OF JURISDICTION

           Appellant Shelvan Crockett’s notice of appeal, which was filed in this court on July 13, 2010,

and in the county court on July 15, 2010, states he is appealing from a sentence imposed on June 9,

2010. The clerk’s record shows appellant was placed on deferred adjudication in November of 2009,

and on June 9, 2010, the trial court merely modified Crockett’s conditions of probation. Thus,

Crockett was not “sentenced” on June 9, 2010.
                                                                                         04-10-00530-CR



       In the context of deferred adjudication, this court is required to identify the precise matter the

defendant seeks to appeal, and may consider only those matters for which the Texas Legislature has

authorized appeal. Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.—San Antonio 1995, no pet.).

Although the legislature has authorized immediate appeal from an order granting deferred

adjudication, and from the judgment resulting when adjudication is deferred, it has not authorized

an appeal from orders modifying the terms of a defendant’s deferred adjudication. Id. Because it

did not appear that we have jurisdiction over this appeal, see id., on August 25, 2010, we ordered

Crockett to show cause, not later than September 14, 2010, why this appeal should not be dismissed

for want of jurisdiction. Crockett did not respond to our order. Accordingly, we dismiss this appeal

for want of jurisdiction.



                                                        PER CURIAM

Do not publish




                                                  -2-